TRAYNOR, J.
I dissent from that part of the majority opinion dealing with the granting of relief from appellant’s conceded default in the filing of his opening brief. It fails to meet the basic issue in this proceeding, for it considers the problem as if the default took place in the course of an appeal pending in this court. If this were the case, and appellant’s request for relief from default were addressed to us, it would be entirely appropriate to consider his excuses, and either grant or deny relief in our own discretion. The appeal was pending, however, in the District Court of Appeal, Second Appellate District, Division Two, for determination, and the record and briefs had to be filed in that court. The delays and default took place there; the motion to dismiss the appeal was made in that court, argued there, and decided, after submission, by a written opinion. A petition for hearing was thereafter filed and granted by this court.
The Rules on Appeal recognize, of course, that the “reviewing court,” which has the power to grant or deny relief from default, is the court in which the appeal is pending. (Rule 40(b).) Hence, the power to relieve from default in the instant case originally resided in the District Court of Appeal. In its decision granting the motion to dismiss and in the accompanying opinion, that court set forth its determination that appellant’s neglect was inexcusable and did not justify relief. The question before us is not, therefore, as the majority opinion assumes, what showing must be made by an appellant to call for the exercise of our discretion to grant relief from a default, but a much more important question: to what extent will the Supreme Court undertake to regulate the exercise of such discretion by the District Court of Appeal?
When the petition for hearing in this court was granted, the decision and opinion of the District Court of Appeal were, of course, superseded, and the case was set at large for a new and independent decision by the Supreme Court. This court thereby became the reviewing court, with the same power to *661grant or deny relief from default as if the ease had originally been appealed here. (Rule 40(b).) It does not follow, however, that in the exercise of this power we should entirely ignore the action previously taken by the District Court of Appeal, and attach no presumption of correctness to the conclusion reached by that court after mature consideration of the record and argument presented to it. In following that course the majority opinion simply advises the District Court of Appeal that its determination of procedural matters within its jurisdiction is entitled to no weight. This view is in striking contrast to the deference that this court showed to the superior courts during the period preceding the new Rules on Appeal, when those courts had power to relieve from defaults in connection with the record. The rule was established by many well considered decisions, some of which are cited in the majority opinion, that the trial judge had a broad discretion in these matters, and that on an appeal or other proceeding to review his determination, that discretion was to be upheld unless plainly abused.
If we adhere, as I think we should, to this traditional approach, it would seem to follow that the respective functions of the District Court of Appeal and the Supreme Court in the situation before us may thus be differentiated: (1) On the meaning and effect of a rule, a question of law, this court should exercise its usual reviewing power regarding any petition for hearing after a decision by the District Court of Appeal. (2) When the issue is whether the party has in fact complied with a particular rule, this court should likewise exercise its usual reviewing power. (3) If it appears from the record, however, that the party is actually in default by his failure to comply with a rule, and has sought to be relieved from such default, the decision of the appellate court in the exercise of its discretion in granting or refusing such relief should not be disturbed except where there is manifest miscarriage of justice. Accordingly, our task here was to decide whether the appellate court had plainly abused its discretion under the circumstances of this ease, and such a conclusion could only be reached if it appeared that the appellants had so persuasive a reason for their failure to file the opening brief that it necessarily called for an application of the power to grant relief.
*662The majority opinion does not suggest that any such showing was made; it does not recite all of the circumstances and considerations that impelled the District Court of Appeal to dismiss the appeal. This method of handling the case may well prove to be an unfortunate precedent. I am entirely in sympathy with the view that hearings on the merits should be encouraged and that excusable neglect should be relieved by the appellate court having jurisdiction of the appeal. But it is of equal importance to litigants and the courts that dilatory tactics of counsel be discouraged and that the appellate courts not be hampered in carrying out their duties.
The appellants have offered two reasons for their neglect. They contend that they were not actually in default, since the District Court of Appeal clerk failed to give the notice under rule 17(a). This misconception finds no justification in the rule and is contrary to the holdings of prior cases. (See Peak v. Nicholson, 61 Cal.App.2d 355, 359 [143 P.2d 78]; Witkin, New California Rules on Appeal, 17 So.Cal.L.Rev. 80, 142.) Accordingly appellant’s conduct must be regarded, not as the result of an excusable mistake, but as a plain disregard of the rule.
The other explanation offered by appellants is that while the dispute concerning the record was in progress, they were ' uncertain as to whether they would eventually obtain a reporter’s transcript or would be compelled to take their appeal solely on a clerk’s transcript, and that this uncertainty made it impossible for them to write an opening brief with reference to the actual record in the case. Had this explanation been addressed to the appellate court by way of a request for extension of time (see rule 16(a)) it would undoubtedly have been favorably received. A sound reason for requesting an extension of time, however, is not a justification for completely disregarding the rule. It is commonplace in all practice that the party whose time is running on the many steps required in trial and appellate procedure, and who has a good ground for extension of that time, must present it before his time expires. Otherwise his position becomes entirely different, and his only recourse is to seek relief from his default by a showing that he allowed the time to run against him by inadvertence or excusable neglect. There is no such showing in the instant case. Appellants, insisting upon an errone*663ous interpretation of the rules, have deliberately failed to comply with their plain language. Previous delays occasioned by disputes over the record had already resulted in postponing the hearing on the appeal for over a year, and it was incumbent upon appellants to exercise reasonable diligence to avoid additional delays.
It appears, therefore, that the District Court of Appeal acted well within the limits of its discretion in denying appellants relief from their default in failing to file their opening brief on time.
Every court, and in particular every reviewing court, bears a heavy responsibility for the prompt and efficient handling of its business, and it can discharge that responsibility only if it is permitted a reasonable discretion and control over its affairs. The new Rules on Appeal are designed to secure the speedy determination of appeals (see rule 53(a)) and to that end each appellate court is given supervisory power over the procedural steps in the taking of appeals. The Supreme Court should not undertake to reexamine the various considerations that enter into the discretionary determination to grant or deny relief from default. The appellate courts cannot successfully carry out their duties if such determinations are subject to an independent review and reconsideration by the Supreme Court.